           Case 1:20-cv-00263-AT-KHP Document 17       05/05/20 Pageeeplaw.com
                                              16 Filed 05/06/20      1 of 1
                                                                    80 Pine Street, 38th Floor
                                                                                  New York, New York 10005
                                                                                  T. 212.532.1116 F. 212.532.1176

                                                                                  New Jersey Office
                                                                                  576 Main Street, Suite C
                                                                                  Chatham, New Jersey 07928

                                                                                  JOHN ELEFTERAKIS*
                                                                                  NICHOLAS ELEFTERAKIS
                                                                                  RAYMOND PANEK

                                                            05/06/20              OLIVER R. TOBIAS
                                                                                  JEFFREY B. BROMFELD
                                                                                  FAIZAN GHAZNAVI
                                                                                  GABRIEL P. HARVIS
                                                                                  BAREE N. FETT
                                              May 5, 2020                         STEPHEN KAHN
                                                                                  EVAN M. LA PENNA

                                                                                  KRISTEN PERRY – CONIGLIARO
                                                                                  AIKA DANAYEVA
    BY ECF                                                                        ARIANA ELEFTERAKIS
                                                                                  MICHAEL INDELICATO
    Honorable Katharine H. Parker                                                 MICHAEL MARRON
                                                                                  DOMINICK MINGIONE
    United States Magistrate Judge                                                MARK NEWMAN
                                                                                  AGGELIKI E. NIKOLAIDIS
    Southern District of New York                                                 JOSEPH PERRY
                                                                                  MARIE LOUISE PRIOLO *
    500 Pearl Street                                                              KEYONTE SUTHERLAND
                                                                                  WAYNE WATTLEY
    New York, New York 10007
                                                                                  *Also Admitted In New Jersey

           Re:    Bah v. City of New York, et al., 20 CV 263 (AT) (KHP)

    Your Honor:

           I represent plaintiff in the above-referenced matter. I write on behalf of the parties
    to respectfully request cancellation of the settlement conference scheduled for May 12,
    2020.

           If it should please the Court, the parties have conferred regarding settlement and,
    based on their respective positions, are confident that settlement is impracticable at this
    juncture. In order to conserve resources and avoid wasting the Court’s time, the parties
    jointly request that the Court adjourn the May 12th conference sine die, without
    prejudice to the parties requesting a settlement conference at a later point.

           Thank you for your consideration of this request.

In light of the parties’ representation that a
settlement conference would be futile, the
conference scheduled for May 12, 2020 is
                                                Respectfully submitted,
adjourned sine die. The parties are directed to
submit a letter concerning any proposed
dispositive motions and any remaining issues    Gabriel P. Harvis
by May 22, 2020.

    cc:    Defense Counsel
                                        05/06/20
